Citation Nr: 0822854	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  05-04 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from February 1968 to April 
1972.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In June 2007 the Board remanded the case for 
further development.  The case has been returned to the Board 
for further appellate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The June 2007 Board remand, after summarizing the veteran's 
alleged stressors and noting that he had provided specific 
dates and locations for some of the alleged incidents, 
clearly directed VA to attempt to verify the veteran's 
alleged stressors through all available sources, to include 
contacting the Marine Corps Historical Center (MCHC).  The 
remand also directed that an attempt be made to obtain any 
relevant records from the Operational Reports for the First 
Force Service Regiment/Force Logistic Command during the 
veteran's assignment to the facility.  This development was 
to be accomplished based on the evidence of record at the 
time and independent of garnering further information from 
the veteran.  Unfortunately, the RO merely requested further 
stressor information from the veteran and did not attempt to 
verify the alleged stressors already provided by the veteran 
through the sources identified in the June 2007 remand.  As a 
result, a remand is required for compliance with the Board's 
previous remand.  Stegall v. West, 11 Vet. App 268 (1998).  
The RO should document its efforts and, if such efforts are 
unsuccessful, the RO should so inform the veteran and advise 
him to submit alternate forms of evidence to support his 
claim of entitlement to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the MCHC, at 
the Marines Corps University Archive, 
Gray Research Center, 2040 Broadway 
Street, Quantico, Virginia  22134-5107, 
with a prepared summary of the veteran's 
stressors based on the evidence already 
of record and a copy of his DD 214 and 
any other appropriate service personnel 
records should be sent to the Research 
Center.  The Research Center should be 
requested to provide any additional 
information that might corroborate the 
veteran's alleged stressors.  The 
Research Center should also be requested 
to furnish the unit history and 
operational reports for the unit the 
veteran was assigned to while in Vietnam, 
for the period during which he served 
with such unit.

2.  Thereafter, the RO should review the 
files and make a specific written 
determination with respect to whether the 
veteran was exposed to a verified 
stressor, or stressors, in service, and, 
if so, the nature of the specific 
verified stressor or stressors 
established by the record.  

3.  If, and only if, a stressor is 
verified, then the veteran should be 
afforded a VA psychiatric examination.  
The examiner should be provided a list of 
any stressors verified by the RO.  The 
claims file and a separate copy of this 
remand must be provided to the examiner 
for review.  The examiner should 
determine whether the veteran has PTSD 
based on a verified in-service stressor.  
If PTSD is diagnosed, the examiner must 
explain whether and how each diagnostic 
criterion is or is not satisfied, and 
identify the verified stressor(s) 
supporting the diagnosis.  A complete 
rationale must be given for any opinion 
expressed, and the foundation for all 
conclusions should be clearly set forth.  
The report of the psychiatric examination 
should be associated with the veteran's 
claims folders.

The veteran is hereby advised that 
failure to report for any scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  Thereafter, the RO should 
readjudicate the issue of entitlement to 
service connection for PTSD.  If the 
issue on appeal remains denied, a 
supplemental statement of the case should 
be provided to the veteran and his 
representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



